 



Exhibit 10.3
Zimmer Holdings, Inc.
2001 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANTED TO
OPTIONEE:
STOCK AWARD SHARES:
EXERCISE PRICE PER SHARE:
AWARD DATE:
Compensation and Management Development Committee:
Gentlemen:
     I understand that this option has been granted to provide a means for me to
acquire and/or expand an ownership position in Zimmer Holdings, Inc., and it is
expected that I will retain the stock I receive upon the exercise of this option
consistent with the Company’s share retention guidelines in effect at the time
of exercise.
     I hereby agree to the foregoing and following terms and conditions and
accept the grant of this option subject thereto.

     
 
Date
     
 
Signature    

ZIMMER HOLDINGS, INC.
2001 STOCK INCENTIVE PLAN
NONQUALIFlED STOCK OPTION
     Zimmer Holdings, Inc (the “Company”) hereby grants pursuant to the terms of
the heretofore designated stock option plan (the “Plan”) to the heretofore named
employee (the “Optionee”), as a matter of separate inducement and agreement in
connection with her/his employment, and not as or in lieu of any salary or other
compensation for her/his services, and upon the terms and conditions set forth
below, the option to purchase the number of fully paid and non-assessable shares
of the common stock of Zimmer Holdings, Inc., par value $.01 per share (“Common
Stock”), heretofore set forth (this “Option”) on or before the expiration of ten
years from the date hereof (the “Expiration Date”) at the aforementioned
exercise price per share. The Board of Directors of the Company (the “Board”)
has authorized the Compensation and Management Development Committee of the
Board (the “Committee”) to administer the Plan.
     This Option is granted upon and subject to the following terms and
conditions:
     1. No Option may be exercised hereunder for the purchase of shares unless
the Optionee shall have remained in the continuous employ of the Company or of
one of its subsidiaries for one year following the date hereof. Thereafter,
provided that the Optionee shall at the time of such exercise, except as
specifically set forth herein to the contrary, been in the employ of the Company
or of one of its subsidiaries, this Option may from time to time prior to the
Expiration Date be exercised in the manner hereinafter set forth, and this
Option may be exercised (i) only to the extent of 25 percent of the number of
shares to which this Option applies on or after the first anniversary and prior
to the second anniversary of the date of grant hereof, (ii) only to the extent
of 50 percent of the number of shares to which this Option applies on or after
the second anniversary and prior to the third anniversary of the date of grant
hereof, and (iii) only to the extent of 75 percent of the number of shares to
which this Option applies on or after the third anniversary and prior to the
fourth anniversary of the date of grant hereof.
     2. This Option hereby granted may be exercised, in whole or in part in
accordance with the installment schedule heretofore set forth, by written
notification delivered in person or by mail to the Secretary of the Company at
its executive office in Warsaw, Indiana, such notification to be effective upon
receipt by the Secretary on or before the specified Expiration Date, in
substantially the form enclosed herewith, specifying the number of shares with
respect to which this Option is then being

 



--------------------------------------------------------------------------------



 



exercised and accompanied by payment for such shares. In the event the specified
Expiration Date falls on a day which is not a regular business day at the
Company’s executive office in Warsaw, Indiana, then such written notification
must be received at such office on or before the last regular business day prior
to such Expiration Date. Payment is to be made by certified personal check, or
bank draft payable to the order of Zimmer Holdings, Inc., by payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board, or by delivery of a certificate or certificates for shares of
Common Stock owned by the Optionee for at least six months having a fair market
value at the date of exercise equal to the purchase price for such shares, or in
any combination of the foregoing; provided, however, that payment in shares of
Common Stock will not be permitted unless at least 100 shares of Common Stock
are required and delivered for such purpose. Any stock certificate or
certificates so delivered must be endorsed, or accompanied by an appropriate
stock power, to the order of Zimmer Holdings, Inc., with the signature
guaranteed by a bank or trust company or by a member firm of the New York Stock
Exchange. No shares shall be sold or delivered hereunder until full payment for
such shares has been made. At its discretion, the Committee may modify or
suspend any method for the exercise of this Option. The Optionee shall have the
rights of a shareholder only with respect to shares of stock for which
certificates have been issued to her/him.
     3. The Company shall not be required to issue or deliver any certificate or
certificates for shares of its Common Stock purchased upon the exercise of any
part of this Option prior to (i) the admission of such shares to listing on any
stock exchange on which the stock may then be listed, (ii) the completion of any
registration or other qualification of such shares under any state or federal
law or rulings or regulations of any governmental regulatory body, (iii) the
obtaining of any consent or approval or other clearance from any governmental
agency, which the Company shall, in its sole discretion, determine to be
necessary or advisable, and (iv) the payment to the Company, upon its demand, of
any amount requested by the Company for the purpose of satisfying its
withholding obligation, if any, with respect to federal, state or local income
or FICA or earnings tax or any other applicable tax assessment (plus interest or
penalties thereon, if any, caused by a delay in making such payment) incurred by
reason of the exercise of this Option or the transfer of shares thereupon (the
“Withholding Tax Obligation”). The Optionee may satisfy the Withholding Tax
Obligation by authorizing the Company to withhold an appropriate number of
shares being issued on exercise; provided, however, that the value of the shares
withheld shall not exceed the Company’s minimum required Withholding Tax
Obligation with respect to the exercise of this Option.
     4. This Option is not transferable by the Optionee otherwise than by will
or by the laws of descent and distribution, and is exercisable, during the life
of the Optionee, only by her/him.
     5. Notwithstanding any other provision hereof:
          (a) If the Optionee shall retire or cease to be employed by the
Company or any of its subsidiaries for any reason (other than death or
disability entitling the Optionee to receive payments under a disability pay
plan of the Company or any of its subsidiaries) after the Optionee shall have
been continuously so employed for one year from the aforementioned date of
grant, the Optionee may exercise this Option only to the extent that the
Optionee was otherwise entitled to exercise it at the time of such retirement or
cessation of employment with the Company or any of its subsidiaries, but in no
event after (i) the date that is ten years next succeeding the date this Option
was granted, in the case of retirement or cessation of employment with the
Company or any of its subsidiaries on or after the Optionee’s 65th birthday, or
on or after the Optionee’s 55th birthday after having completed 10 years of
service with the Company or any of its subsidiaries, or on or after the date the
sum of the Optionee’s age plus years of service, when rounded up to the next
highest number, equals at least 70 and the Optionee has completed ten years of
service with the Company or any of its subsidiaries and the Optionee’s
employment terminates for any reason other than death, disability, resignation,
willful misconduct, or activity deemed detrimental to the interest of the
Company and, where applicable, the Optionee has executed a general release, a
covenant not to compete and/or a covenant not to solicit as required by the
Company, or (ii) the date that is three months next succeeding retirement or
cessation of employment, in the case of any other retirement or cessation of
employment with the Company or any of its subsidiaries.
          (b) Whether military or government service or other bona fide leave of
absence shall constitute termination of employment for the purpose of this
Option shall be determined in each case by the Committee in its sole discretion.
          (c) If the Optionee has been continuously employed by the Company or
one of its subsidiaries for one year after the granting of this Option and
retires or ceases to be so employed by reason of disability entitling such
Optionee to receive payments under a disability pay plan of the Company or a
subsidiary, the Optionee shall be treated as though he/she remained in the
employ of the Company or a subsidiary until the earlier of (i) cessation of
payments under the disability pay plan, (ii) death, or (iii) attainment of 65th
birthday.
          (d) Except as provided in section 4, in the event of the death of the
Optionee while in the employ of the Company or of any of its subsidiaries or
within whichever period after retirement or cessation of employment of the
Optionee specified in subparagraphs (a) and (c) is applicable, and after he/she
shall have been continuously so employed for one year after the granting of
her/his Option, this Option theretofore granted to her/him shall be exercisable
by the executors, administrators, legatees or distributees of her/his estate, as
the case may be, only to the extent that the Optionee would have been entitled
to exercise it if the Optionee were then living, subject to subparagraph
(e) herein, but in the case of the death of any Optionee after retirement or
cessation of employment in no event after the later of (i) the date twelve
months next succeeding such death and (ii) the last day of the period after
Retirement or other cessation of employment of the Optionee specified in
subparagraphs (a)(i) or (a)(ii) and provided, in any case, not after the
Expiration Date.
          In the event this Option is exercised by the executors,
administrators, legatees or distributees of the estate of the Optionee, the
Company shall be under no obligation to issue stock hereunder unless and until
the Company is satisfied that the

 



--------------------------------------------------------------------------------



 



person or persons exercising this Option are the duly appointed legal
representatives of the Optionee’s estate or the proper legatees or distributees
thereof.
          (e) The provisions of section 1 hereof restricting the percentage of
shares of an Option grant which can be exercised prior to the fourth anniversary
of the date of such grant shall not apply if (i) the Optionee has reached age
60; (ii) the Optionee dies while in the employ of the Company or any of its
subsidiaries; (iii) the Optionee shall have retired or ceased to be employed by
the Company or any of its subsidiaries (1) on or after the Optionee’s 65th
birthday, or (2) on or after the Optionee’s 55th birthday after having completed
10 years of service with the Company or any of its subsidiaries, or (3) on or
after the date the sum of the Optionee’s age plus years of service, when rounded
up to the next highest number, equals at least 70 and the Optionee has completed
ten years of service with the Company or any of its subsidiaries and the
Optionee’s employment terminates for any reason other than death, resignation,
willful misconduct, or activity deemed detrimental to the interest of the
Company and, where applicable, the Optionee has executed a general release, a
non-solicitation and/or non-compete agreement with the Company as required by
the Company; or (iv) the Optionee’s employment terminates for any reason other
than death, resignation, willful misconduct, or activity deemed detrimental to
the interest of the Company provided the Optionee executes a general release
and, where applicable, a non-solicitation and/or non-compete agreement with the
Company as required by the Company. For the purposes of this Option, service
with Bristol-Myers Squibb Company and its subsidiaries and affiliates before the
effective date of the Plan shall be included as service with the Company.
     6. Under certain circumstances, if the Optionee’s employment with the
Company or one of its subsidiaries terminates during the three year period
following a change in control of the Company, this Option may become fully
vested and exercisable. Please refer to the Plan for more information.
     7. If prior to the Expiration Date changes occur in the outstanding Common
Stock by reason of stock dividends, recapitalization, mergers, consolidations,
stock splits, combinations or exchanges of shares and the like, the exercise
price per share and the number and class of shares subject to this Option shall
be appropriately adjusted by the Committee, whose determination shall be
conclusive. If as a result of any adjustment under this paragraph any Optionee
should become entitled to a fractional share of stock, the Optionee shall have
the right to purchase only the adjusted number of full shares and no payment or
other adjustment will be made with respect to the fractional share so
disregarded.
     8. Until the Optionee is advised otherwise by the Committee, all notices
and other correspondence with respect to this Option will be effective upon
receipt at the following address:
Compensation and Management Development Committee of the Board of Directors of
Zimmer Holdings, Inc.
Zimmer Holdings, Inc.
345 East Main Street
Post Office Box 708
Warsaw, Indiana 46581-0708
     9. Except as explicitly provided in this agreement, this agreement will not
confer any rights upon the Optionee, including any right with respect to
continuation of employment by the Company or any of its subsidiaries or any
right to future awards under the Plan. In no event shall the value, at any time,
of this agreement, the Common Stock covered by this agreement or any other
benefit provided under this agreement be included as compensation or earnings
for purposes of any other compensation, retirement, or benefit plan offered to
employees of the Company or it subsidiaries unless otherwise specifically
provided for in such plan.
     10. As a condition of receiving the Option, the Optionee has entered into
or reaffirmed a non-solicitation and/or non-compete agreement with the Company.
The Optionee understands and agrees that if he or she violates any provision of
such agreement, the Committee may require the Optionee to forfeit his or her
right to any unexercised portion of the Option, even if vested, and, to the
extent any portion of the Option has previously been exercised, the Committee
may require the Optionee to return to the Company any shares of Common Stock
received by the Optionee upon such exercise or any cash proceeds received by the
Optionee upon the sale of any such shares.
     11. The Board and the Committee shall have full authority and discretion,
subject only to the express terms of the Plan, to decide all matters relating to
the administration and interpretation of the Plan and this agreement and all
such Board and Committee determinations shall be final, conclusive, and binding
upon the Optionee and all interested parties. The terms and conditions set forth
in this agreement are subject in all respects to the terms and conditions of the
Plan, as amended from time to time, which shall be controlling. This agreement
contains the entire understanding of the parties and may not be modified or
amended except in writing duly signed by the parties. The waiver of, or failure
to enforce, any provision of this agreement or the Plan by the Company will not
constitute a waiver by the Company of the same provision or right at any other
time or a waiver of any other provision or right. The various provisions of this
agreement are severable and any determination of invalidity or unenforceability
of any provision shall have no effect on the remaining provisions. This
agreement will be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties. The validity and construction of
this agreement shall be governed by the laws of the State of Indiana.

              ZIMMER HOLDINGS, INC.
 
       
 
  By    
 
       

 